Stephens, J.
1. The final termination of a criminal case favorably to the defendant, and amounting to a final ending of the prosecution, is such a termination favorably to the defendant as constitutes a basis for a suit for malicious prosecution. The fact that before the termination of the case, as above indicated, the defendant, appearing before a committing magistrate before whom the criminal warrant which had been taken out by the prosecution for the defendant’s arrest was returnable, waived a preliminary hearing and moved that the prosecution be “transferred to the State court,” which was done, does not alter the proposition that the case finally resulted favorably to the defendant, and as such formed the basis of a suit by him for malicious prosecution.
2. The petition set out a cause of action for malicious prosecution, and the court erred in sustaining the demurrer and dismissing the action.

Judgment reversed.


Jenldns, P. J., and Sutton, J., concur.